Title: From George Washington to the Massachusetts Legislature, 27 October 1789
From: Washington, George
To: Massachusetts Legislature

 
          
            Gentlemen,
            [27 October 1789]
          
          To communicate the peculiar pleasure which I derive from your affectionate welcome of me to the Commonwealth of Massachusetts, requires a force of expression beyond that which I possess. I am truly grateful for your goodness towards me, and I desire to thank you with the unfeigned sincerity of a feeling heart.
          Your obliging remembrance of my military services is among the highest compensations they can receive—and, if rectitude of intention may authorise the hope, the favorable anticipation, which you are pleased to express of my civil administration will not, I trust, be disappointed.
          It is your happiness, Gentlemen, to preside in the councils of a Commonwealth, where the pride of independence is well assimilated with the duties of Society—and where the industry of the citizen gives the fullest assurance of public respect and private prosperity. I have observed too, with singular satisfaction, so becoming an attention to the militia of the State as presents the fairest prospect of support to the invaluable objects of national safety and peace. Long may these blessings be continued to the Commonwealth of Massachusetts! and may you, Gentlemen, in your individual capacities, experience every satisfaction, which can result from public honor and private happiness.
          
            G: Washington
          
        